 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JESUS F.G.C.,1                  ) Case No. CV 17-8187-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13               v.                  ) REVERSING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17   I.   PROCEEDINGS
18        Plaintiff seeks review of the Commissioner’s final decision
19   denying his applications for disability income benefits (“DIB”)
20   and supplemental security income benefits (“SSI”).     The parties
21   consented to the jurisdiction of the undersigned under 28 U.S.C.
22   § 636(c).   The matter is before the Court on the parties’ Joint
23   Stipulation, filed July 30, 2018, which the Court has taken under
24   submission without oral argument.      For the reasons stated below,
25   the Commissioner’s decision is reversed and this action is
26
          1
27          Plaintiff’s name is partially redacted in compliance with
     Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
28   recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.

                                        1
 1   remanded for further proceedings.
 2   II.     BACKGROUND
 3           Plaintiff was born in 1976.         (Administrative Record (“AR”)
 4   34, 183, 187.)        Though he can “read and understand” English, he
 5   prefers communicating in Spanish.           (AR 207.)   He apparently
 6   completed high school and possibly some college in Mexico.2             (AR
 7   209.)       He testified that he last worked as a “supervisor” or
 8   “manager” of a sports bar.         (AR 45.)
 9          On December 3, 2013, Plaintiff applied for DIB, alleging
10   that he had been unable to work since August 17, 2013, because of
11   left-tibia fracture, “[d]iabetes,” hypertension, “[c]holesterol,”
12   and “[h]eart [c]ondition.”         (AR 183-86, 208; see also AR 21.)        On
13   December 12, 2013, he applied for SSI, alleging the same.            (AR
14   187-92, 208; see also AR 21.)          His applications were denied (see
15   AR 76-106), and he requested a hearing before an Administrative
16   Law Judge (AR 111-12).        A hearing was held on April 21, 2016, at
17   which Plaintiff, who was represented by counsel and aided by a
18   Spanish-language interpreter, testified, as did a vocational
19   expert.        (See AR 42-75.)    Leslie Saavedra, an unlicensed social
20   worker who had worked with Plaintiff, also testified.            (AR 62-
21   66.)        In a written decision issued June 2, 2016, the ALJ found
22   Plaintiff not disabled.          (AR 21-36.)   Plaintiff sought Appeals
23   Council review (AR 180-82, 262-64; see also AR 9-13), which was
24
25           2
            Plaintiff seemed confused during the hearing about the
26   level of schooling he had completed in American terms but clearly
     stated that he did not go to college. (See AR 47-48.) He marked
27   that he had finished four years of college in his disability
     report (see AR 209), however, and told the consulting
28   psychiatrist that he completed 12th grade and attended the
     University of Mexico (AR 444).

                                             2
 1   denied on September 27, 2017 (AR 1-8).    This action followed.
 2   III. STANDARD OF REVIEW
 3         Under 42 U.S.C. § 405(g), a district court may review the
 4   Commissioner’s decision to deny benefits.    The ALJ’s findings and
 5   decision should be upheld if they are free of legal error and
 6   supported by substantial evidence based on the record as a whole.
 7   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 8   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).    Substantial evidence
 9   means such evidence as a reasonable person might accept as
10   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
11   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).      It
12   is more than a scintilla but less than a preponderance.
13   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
14   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).    To determine whether
15   substantial evidence supports a finding, the reviewing court
16   “must review the administrative record as a whole, weighing both
17   the evidence that supports and the evidence that detracts from
18   the Commissioner’s conclusion.”   Reddick v. Chater, 157 F.3d 715,
19   720 (9th Cir. 1998).   “If the evidence can reasonably support
20   either affirming or reversing,” the reviewing court “may not
21   substitute its judgment” for the Commissioner’s.    Id. at 720-21.
22   IV.   THE EVALUATION OF DISABILITY
23         People are “disabled” for purposes of receiving Social
24   Security benefits if they are unable to engage in any substantial
25   gainful activity owing to a physical or mental impairment that is
26   expected to result in death or has lasted, or is expected to
27   last, for a continuous period of at least 12 months.    42 U.S.C.
28   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.


                                       3
 1   1992).
 2        A.   The Five-Step Evaluation Process
 3        The ALJ follows a five-step evaluation process to assess
 4   whether a claimant is disabled.    20 C.F.R. §§ 404.1520(a)(4),
 5   416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
 6   1995) (as amended Apr. 9, 1996).       In the first step, the
 7   Commissioner must determine whether the claimant is currently
 8   engaged in substantial gainful activity; if so, the claimant is
 9   not disabled and the claim must be denied.       §§ 404.1520(a)(4)(i),
10   416.920(a)(4)(i).
11        If the claimant is not engaged in substantial gainful
12   activity, the second step requires the Commissioner to determine
13   whether the claimant has a “severe” impairment or combination of
14   impairments significantly limiting his ability to do basic work
15   activities; if not, the claimant is not disabled and his claim
16   must be denied.     §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
17        If the claimant has a “severe” impairment or combination of
18   impairments, the third step requires the Commissioner to
19   determine whether the impairment or combination of impairments
20   meets or equals an impairment in the Listing of Impairments set
21   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
22   disability is conclusively presumed.       §§ 404.1520(a)(4)(iii),
23   416.920(a)(4)(iii).
24        If the claimant’s impairment or combination of impairments
25   does not meet or equal an impairment in the Listing, the fourth
26   step requires the Commissioner to determine whether the claimant
27
28


                                        4
 1   has sufficient residual functional capacity (“RFC”)3 to perform
 2   his past work; if so, he is not disabled and the claim must be
 3   denied.     §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).      The claimant
 4   has the burden of proving he is unable to perform past relevant
 5   work.     Drouin, 966 F.2d at 1257.       If the claimant meets that
 6   burden, a prima facie case of disability is established.         Id.        If
 7   that happens or if the claimant has no past relevant work, the
 8   Commissioner then bears the burden of establishing that the
 9   claimant is not disabled because he can perform other substantial
10   gainful work available in the national economy.
11   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.
12   That determination comprises the fifth and final step in the
13   sequential analysis.       §§ 404.1520(a)(4)(v), 416.920(a)(4)(v);
14   Lester, 81 F.3d at 828 n.5; Drouin, 966 F.2d at 1257.
15        B.      The ALJ’s Application of the Five-Step Process
16        At step one, the ALJ found that Plaintiff had not engaged in
17   substantial gainful activity since August 17, 2013, the alleged
18   onset date.     (AR 23.)    At step two, he concluded that Plaintiff
19   had severe impairments of “history of fracture to left knee,
20   status post open reduction internal fixation; history of left leg
21   fracture; diabetes mellitus; left wrist strain; left elbow
22   sprain; left ankle sprain; headaches; lumbar strain;
23   hypertension; mood disorder; and anxiety disorder.”         (Id.)      At
24   step three, he determined that Plaintiff’s impairments did not
25
          3
26          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. §§ 404.1545, 416.945; see Cooper
27   v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
     Commissioner assesses the claimant’s RFC between steps three and
28   four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
     (citing § 416.920(a)(4)).

                                           5
 1   meet or equal a listing.       (AR 24-26.)    At step four, he found
 2   that Plaintiff had the RFC to perform light work4 with the
 3   following limitations:
 4        [Plaintiff can] stand[] or walk[] for two hours with use
 5        of assistive device for prolonged ambulation; perform
 6        occasional    postural        activities,   but     no   ladders,
 7        scaffolds,    or     ropes;   avoid   unprotected    heights    or
 8        dangerous machinery; no repetitive or forceful pushing,
 9        pulling,    gripping,    grasping,    squeezing,    holding    and
10        torqueing with the left upper extremity (right hand
11        dominant); . . . perform non-complex routine tasks, but
12        no tasks requiring hypervigilance, responsibility for the
13        safety of others, or significant public interaction.
14   (AR 26.)    The ALJ found that Plaintiff could not do any past
15   relevant work.    (AR 33.)    But at step five, he determined that
16   given Plaintiff’s age, education, work experience, and RFC, he
17   could perform three “representative” jobs in the national
18   economy.    (AR 34-35.)    Thus, the ALJ found Plaintiff not
19   disabled.    (AR 35-36.)
20
21
22
          4
            “Light work” involves “lifting no more than 20 pounds at a
23   time with frequent lifting or carrying of objects weighing up to
     10 pounds.” §§ 404.1567(b), 416.967(b). The regulations further
24   specify that “[e]ven though the weight lifted may be very little,
     a job is in this category when it requires a good deal of walking
25   or standing, or when it involves sitting most of the time with
26   some pushing and pulling of arm or leg controls.” Id. A person
     capable of light work is also capable of “sedentary work,” which
27   involves lifting “no more than 10 pounds at a time and
     occasionally lifting or carrying [small articles]” and may
28   include occasional walking or standing. §§ 404.1567(a)-(b),
     416.967(a)-(b).

                                           6
 1   V.    DISCUSSION5
 2         Plaintiff argues that the ALJ erred by discounting his
 3   subjective pain statements, rejecting the opinions of
 4   psychiatrist Pedro Florescio and social worker Saavedra, and
 5   ignoring his alleged depression at step two.   (See J. Stip. at 2-
 6   3.)   As discussed below, remand is necessary based on the ALJ’s
 7   improper evaluation of Plaintiff’s subjective statements.
 8   Accordingly, the Court does not reach the other issues.
 9         A.   The ALJ Did Not Properly Evaluate Plaintiff’s
10              Subjective Symptom Testimony
11         Plaintiff claims that the ALJ “fail[ed] to provide specific,
12   clear or convincing reasons for rejecting [his] subjective
13   complaints.”   (J. Stip. at 11.)   As explained below, because one
14   of the at most two reasons the ALJ gave for partially discounting
15   Plaintiff’s subjective symptom statements and testimony was not
16   supported by substantial evidence and the other was insufficient
17   by itself, remand is necessary.
18
19
20
21         5
            In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
22   Court recently held that ALJs of the Securities and Exchange
     Commission are “Officers of the United States” and thus subject
23   to the Appointments Clause. To the extent Lucia applies to
     Social Security ALJs, Plaintiff has forfeited the issue by
24   failing to raise it during his administrative proceedings. (See
     AR 262-64; J. Stip. at 2-6, 9-11, 14-15); Meanel v. Apfel, 172
25   F.3d 1111, 1115 (9th Cir. 1999) (as amended) (plaintiff forfeits
26   issues not raised before ALJ or Appeals Council); see also
     generally Kabani & Co. v. SEC, 733 F. App’x 918, 919 (9th Cir.
27   2018) (rejecting Lucia challenge because plaintiff did not raise
     it during administrative proceedings); Davidson v. Comm’r of Soc.
28   Sec., No. 2:16-cv-00102, 2018 WL 4680327 (M.D. Tenn. Sept. 28,
     2018) (same).

                                        7
 1              1.   Applicable law
 2        An ALJ’s assessment of a claimant’s allegations concerning
 3   the severity of his symptoms is entitled to “great weight.”
 4   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
 5   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
 6   1985) (as amended Feb. 24, 1986).    “[T]he ALJ is not required to
 7   believe every allegation of disabling pain, or else disability
 8   benefits would be available for the asking, a result plainly
 9   contrary to 42 U.S.C. § 423(d)(5)(A).”   Molina v. Astrue, 674
10   F.3d 1104, 1112 (9th Cir. 2012) (citing Fair v. Bowen, 885 F.2d
11   597, 603 (9th Cir. 1989)).
12        In evaluating a claimant’s subjective symptom testimony, the
13   ALJ engages in a two-step analysis.    See Lingenfelter, 504 F.3d
14   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
15   2016).6   “First, the ALJ must determine whether the claimant has
16
          6
17           The Commissioner applies SSR 16-3p, which went into
     effect a few months before the ALJ issued his decision, on June
18   2, 2016, to all “determinations and decisions on or after March
     28, 2016.” Soc. Sec. Admin., Policy Interpretation Ruling, SSR
19   16-3p n.27, https://www.ssa.gov/OPHome/rulings/di/01/
     SSR2016-03-di-01.html (last visited Jan. 16, 2019). Though the
20
     new ruling eliminates the term “credibility” and focuses on
21   “consistency” instead, Plaintiff refers to his “credibility” (J.
     Stip. at 2), and much of the relevant case law uses that language
22   too (see, e.g., id. at 10 (discussing applicable case law)). But
     as the Ninth Circuit has clarified, SSR 16-3p
23
          makes clear what our precedent already required: that
24        assessments of an individual’s testimony by an ALJ are
          designed to “evaluate the intensity and persistence of
25        symptoms after [the ALJ] find[s] that the individual has
26        a medically determinable impairment(s) that could
          reasonably be expected to produce those symptoms,” and
27        not to delve into wide-ranging scrutiny of the claimant’s
          character and apparent truthfulness.
28
     Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (as

                                      8
 1   presented objective medical evidence of an underlying impairment
 2   [that] could reasonably be expected to produce the pain or other
 3   symptoms alleged.”   Lingenfelter, 504 F.3d at 1036.    If such
 4   objective medical evidence exists, the ALJ may not reject a
 5   claimant’s testimony “simply because there is no showing that the
 6   impairment can reasonably produce the degree of symptom alleged.”
 7   Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996) (emphasis in
 8   original), superseded in part by statute on other grounds,
 9   §§ 404.1529, 416.929.
10        If the claimant meets the first test, the ALJ may discount
11   the claimant’s subjective symptom testimony only if he makes
12   specific findings that support the conclusion.    See Berry v.
13   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).     Absent a finding or
14   affirmative evidence of malingering, the ALJ must provide a
15   “clear and convincing” reason for rejecting the claimant’s
16   testimony.    Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
17   2015) (as amended) (citing Lingenfelter, 504 F.3d at 1036);
18   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th
19   Cir. 2014).    If the ALJ’s evaluation of a plaintiff’s alleged
20   symptoms is supported by substantial evidence in the record, the
21   reviewing court “may not engage in second-guessing.”    Thomas v.
22   Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
23        Contradiction with evidence in the medical record is a
24   “sufficient basis” for rejecting a claimant’s subjective symptom
25   testimony.    Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
26   1161 (9th Cir. 2008); see also Morgan v. Comm’r of Soc. Sec.
27
28
     amended) (alterations in original) (quoting SSR 16-3p).

                                       9
 1   Admin., 169 F.3d 595, 600 (9th Cir. 1999) (upholding “conflict
 2   between [plaintiff’s] testimony of subjective complaints and the
 3   objective medical evidence in the record” as “specific and
 4   substantial” reason undermining statements).     But it “cannot form
 5   the sole basis for discounting pain testimony.”       Burch v.
 6   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); Rollins v.
 7   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citing then-current
 8   version of § 404.1529(c)(2)).
 9              2.   Relevant background
10                     a.   Plaintiff’s statements
11        In his December 2013 SSI application, Plaintiff apparently
12   indicated that he did “not need help in personal care, hygiene or
13   upkeep of a home.”     (AR 188.)   And he purportedly reported to the
14   consulting examining psychiatrist that he was able to “do
15   cooking, shopping, and housekeeping.”     (AR 445.)    But in his
16   August 2014 appeal of the initial finding of nondisability, he
17   wrote that he “require[d] assistance to bathe/dress and use
18   restroom,” and “someone ha[d] to cook for [him] and buy [his]
19   groceries/necessities.”     (AR 243.)
20        Similarly, in his June 4, 2014 function report, Plaintiff
21   stated that he took care of his teenaged son by “mak[ing] sure he
22   [went] to school, and ha[d] his meals,” but he clarified that he
23   could not “do it physically.”      (AR 231; see also AR 54 (Plaintiff
24   testifying that as of April 21, 2016 hearing date, his son was
25   18).)   Rather, his roommate actually took the son to school, made
26   his meals, and helped him with laundry, groceries, and school
27   assignments.    (AR 231.)   Plaintiff required help with his own
28   dressing, bathing, sitting on the toilet, and doing laundry.


                                        10
 1   (Id.)    He couldn’t “ben[d]” or “walk” and had “difficulty moving
 2   [his] left arm.”     (Id.)   The roommate helped him with personal
 3   grooming because he lacked motivation.       (AR 232.)   Plaintiff also
 4   needed help remembering to take his medication.        (Id.)    He did
 5   not do any cooking and was “not able to do any[]” house or yard
 6   work.    (Id.)   For outings, his friend took him or he used
 7   accessible transportation.     (AR 233.)    He went to church two or
 8   three times a week, saw doctors, and had visits from his mother.
 9   (Id.; see also AR 234.)      He could not go out alone because he
10   needed “help moving, walking down and upstairs [sic].”         (AR 233.)
11   He could not drive or shop, but he could handle his financial
12   affairs.    (Id.)   He was starting to “do groceries” once a week
13   since he had begun receiving “Cal Fresh,” but he went with his
14   son, a caregiver, or a friend.     (AR 234.)    He got along “well”
15   with his family, friends, and neighbors but “d[id]n’t see friends
16   only family” and “g[o]t sad and uncomfortable seeing others.”
17   (AR 235.)
18        Plaintiff marked that he had trouble “[l]ifting,
19   [s]quatting, [b]ending, [s]tanding, [r]eaching, [w]alking,
20   [s]itting, [k]neeling, [s]tair-[c]limbing, [s]eeing, [m]emory,
21   [c]ompleting [t]asks, [c]oncentration, [u]nderstanding,
22   [f]ollowing [i]nstructions, [u]sing [h]ands [specifying “left
23   hand”],7 [and] [g]etting [a]long with [o]thers,” and he wrote
24   that he “g[ot] ‘depressed.’”     (Id.)     In response to questions
25   about how well he followed spoken directions and got along with
26   authority figures, he wrote, “I am OK.”        (AR 235-36.)    But he
27
28
          7
              Plaintiff is right-handed.     (AR 235.)

                                        11
 1   didn’t handle stress well; he was “starting to get anxious mood
 2   every day” and “worried about everything.”     (AR 236.)    He checked
 3   boxes indicating that he used crutches, a walker, a wheelchair,
 4   and a “[b]race/[s]plint,” all of which “were [recommended] by
 5   doctor in USC” after he was injured in August 2013.       (Id.)   He
 6   used the aids “every day, all times.”    (Id.)
 7        At the April 2016 hearing, Plaintiff testified that his knee
 8   did “not bend” and that he had “weakness.”     (AR 49.)    The
 9   physical therapy was helping “[a] little,” but for “long periods”
10   he still used a wheelchair and a “crutch” or “walker” otherwise.
11   (AR 50-52.)   He left his home only to go to “therapy,”8 “church
12   two times a week,” and “the doctor’s.”    (AR 51.)   He indicated
13   that despite “[l]ots of [mental health] treatment,” he still felt
14   “sad,” had thoughts of suicide “[a]t times,” slept “very little,”
15   and cried “[a]ll the time.”    (AR 52-53.)   He did not socialize
16   with friends, and he apparently went to a “private place” for
17   church prayers, not a mass service.    (AR 53-54.)   His friend and
18   his son, with whom he lived, helped him “a lot” by giving him
19   “massages, sometimes therapy”; taking him to doctors; checking
20   his blood pressure and sugar; and reminding him to take his
21   medicine.   (AR 54.)   They also fed him, changed his diapers,9 and
22   did his laundry.   (AR 54, 58.)   He testified that he “never” went
23   to the store and spent most of his time “sitting” at home.        (AR
24
          8
            At some point, Saavedra and other clinic providers began
25   sometimes seeing Plaintiff in his home rather than at the clinic.
26   (See, e.g., AR 550, 618, 667.)
          9
27          Plaintiff was apparently incontinent, although the cause
     was unknown. (See AR 30; cf. AR 560 (Plaintiff reporting to
28   Saavedra that he urinated on himself because he was afraid he’d
     fall while using restroom).)

                                       12
 1   55.)    Sometimes, his mother visited him.     (AR 57.)   He testified
 2   to anxiety and flashbacks and suggested that because he “always
 3   ha[d] pain,” he always thought about his problems.        (AR 55-56.)
 4                      b.    The ALJ’s findings relating to Plaintiff’s
 5                            subjective symptom statements
 6          The ALJ found that Plaintiff’s impairments had “more than a
 7   minimal effect on [his] ability to function” (AR 24), but they
 8   “could not reasonably be expected to cause the alleged symptoms”
 9   (AR 28).    Further, his “statements concerning the intensity,
10   persistence and limiting effects of these symptoms [were] not
11   entirely consistent with the medical evidence and other evidence
12   in the record.”    (Id.)     The ALJ expressly stated only one reason
13   for discounting Plaintiff’s statements concerning his symptoms,
14   their inconsistency with the objective medical evidence, but he
15   also observed in that same general discussion that some of
16   Plaintiff’s statements were inconsistent with his activities of
17   daily living.    (See id.; see also generally AR 26-33.)
18          In analyzing Plaintiff’s statements and testimony, the ALJ
19   recounted them and the evidence allegedly undermining them at
20   length.    (See AR 27-31.)    As to Plaintiff’s physical limitations,
21   he found that Plaintiff “and his clinical social worker endorse
22   debilitating symptoms that are not supported by objective medical
23   evidence.”    (AR 28.)    For example, he wrote, “[t]hey indicate
24   that [Plaintiff] is essentially bedridden and unable to lift his
25   arms to reach for objects . . . [but] he is able to go to the
26   grocery store, attend church weekly, and go to medical and
27   psychiatric appointments.”      (Id.)    He noted Plaintiff’s two
28   accidents but found his reported “level of functioning” “not


                                         13
 1   reasonable considering that he has healed.”       (Id.)   And
 2   “[d]espite many subjective complaints of pain at earlier pain
 3   management sessions,” his “actual functioning ha[d] significantly
 4   improved.”      (AR 29.)   He found that “[r]ecent physical therapy
 5   notes . . . indicate that [Plaintiff] has met his goal of
 6   increasing his range of motion, increasing his lower extremity
 7   strength, standing and walking for more than 30 minutes with
 8   minimal pain and use of an assistive device, and ability to
 9   transfer positions.”       (Id.)
10        As to Plaintiff’s mental limitations, the ALJ found that
11   “[d]espite extreme subjective complaints of depression, [he] has
12   never been hospitalized for mental health reasons.”       (AR 31.)    He
13   noted that Plaintiff “continues to be able to socialize with
14   those close to him and attend church regularly.”       (Id.)    He was
15   also “able to go to the grocery store in the evening and attend
16   his doctor’s appointments.”        (Id.)
17              3.      Analysis
18        Plaintiff may be right that the ALJ provided only one reason
19   for discounting his subjective symptom statements: their alleged
20   inconsistency with the objective medical evidence.        (See J. Stip.
21   at 11.)   That is certainly the only one he expressly articulated.
22   (See generally AR 28.)        If so, remand is necessary on that basis
23   alone.    See Burch, 400 F.3d at 681.      But even if the Court
24   extrapolates another reason from the ALJ’s discussion — that
25   Plaintiff’s daily activities were inconsistent with his alleged
26   symptoms — remand is still warranted, as explained below.
27
28


                                          14
 1                         a.   Activities of daily living
 2           The ALJ noted that some of Plaintiff’s activities of daily
 3   living were inconsistent with the alleged degree of his symptoms,
 4   at least as to his mental health.10        (See AR 31.)   An ALJ may
 5   discount a claimant’s subjective symptom testimony when it is
 6   inconsistent with his daily activities.          See Molina, 674 F.3d at
 7   1113.        “Even where those [daily] activities suggest some
 8   difficulty functioning, they may be grounds for discrediting the
 9   claimant’s testimony to the extent that they contradict claims of
10   a totally debilitating impairment.”        Id.
11           On several occasions, the ALJ’s decision did not accurately
12   or completely reflect the record concerning Plaintiff’s
13   activities.        For example, the ALJ wrote that Plaintiff was “able
14   to . . . attend church regularly,” “go to the grocery store in
15   the evening,” and “attend his doctor’s appointments.”         (AR 31.)
16   But the record does not show that Plaintiff was capable of doing
17   any of those things (or any other activities of daily living)
18   without significant help from a caregiver, friend, or adult son.
19   (See, e.g., AR 54-55, 231-35.)        Even with their help, his
20   activities were apparently limited.        (See AR 54-55 (Plaintiff
21   testifying that he mostly sat at home while his friend and son
22   cooked for him, did his laundry, drove him to appointments and
23   church, changed his diapers, and reminded him to take
24   medications)); see also Smolen, 80 F.3d at 1284 n.7 (“The Social
25   Security Act does not require that claimants be utterly
26   incapacitated to be eligible for benefits, and many home
27
             10
28          At step three, the ALJ found that Plaintiff was
     moderately limited in his activities of daily living. (AR 25.)

                                           15
 1   activities may not be easily transferable to a work environment
 2   . . . .”).   Moreover, Plaintiff apparently did not attend church
 3   in the traditional sense, but rather went to a “private place”
 4   where he could “pray individually.”   (AR 53-54.)
 5        Likewise, the ALJ’s representation that Plaintiff “takes
 6   care of his son, including preparing him for school, overseeing
 7   his meals, and seeing to his other needs” leaves out Plaintiff’s
 8   critical qualification that he did none of those things
 9   “physically”; rather, he directed his roommate, who was the one
10   to actually care for the son.   (AR 231.)   Further, by the time of
11   the hearing Plaintiff’s son was an adult, and he appeared to take
12   care of his father, not the other way around.     (See AR 54.)
13        And the same recent physical-therapy report the ALJ cited as
14   evidence that Plaintiff had met “his goal” in various areas (see
15   AR 29 (citing AR 962-65)) also states that he had “[s]evere
16   [l]imitation” in walking and “[s]tairs” (AR 962), and some of his
17   limitations had worsened or failed to improve even after four
18   months of physical therapy (see, e.g., AR 963 (showing left-knee
19   range-of-motion extension decreasing), 964 (showing hip and spine
20   range-of-motion measurements remaining stagnant)).    The physical
21   therapist noted that he had “not made as much improvement as
22   expected” and that what improvement he had made generally did not
23   last beyond “the end of the visit.”   (AR 964.)   And although
24   Plaintiff had indeed met some goals, as the ALJ noted (see AR
25   29), they were almost all short- or midterm goals, a fact the ALJ
26   neglected to mention; he had not met any of his “[l]ong [t]erm”
27   goals nearly a year after his second accident (AR 965).
28        Although the ALJ may have believed Plaintiff capable of


                                     16
 1   doing more activities based on the objective medical evidence,
 2   the record consistently showed that he was unable to care for
 3   himself or do regular daily activities in a meaningful way.
 4   (See, e.g., AR 54-55, 231-35.)      The ALJ appears to have relied
 5   primarily on the consulting psychiatrist’s note that Plaintiff
 6   “reported being able to cook, shop, and perform housekeeping” for
 7   support.   (AR 30 (citing AR 445).)      But given that the doctor
 8   communicated with Plaintiff through an interpreter (AR 442), the
 9   statement’s inconsistency with the rest of the record, and the
10   ALJ’s own discounting of the doctor’s opinion (AR 32-33), that
11   note is not substantial evidence of Plaintiff’s daily activities.
12   Also, the doctor saw Plaintiff only once; other treating
13   professionals with much longer treatment histories consistently
14   recorded notes indicating that Plaintiff was not able to do those
15   things on his own or, as to some of them, even with help (see,
16   e.g., AR 580, 667), and Plaintiff repeatedly wrote and testified
17   that he was unable to care for himself or engage in daily
18   activities (see, e.g., AR 54-55, 231-35).
19        Therefore, to the extent the ALJ relied on Plaintiff’s
20   activities of daily living as a reason for discounting his
21   subjective symptom testimony, he erred in doing so.       See Diedrich
22   v. Berryhill, 874 F.3d 634, 643 (9th Cir. 2017).
23                 b.   Inconsistency with medical evidence
24        The only potentially valid reason the ALJ gave for
25   discounting Plaintiff’s subjective symptom statements and
26   testimony was their alleged inconsistency with the medical
27   record.    (See generally AR 28.)    But “an ALJ may not reject a
28   claimant’s subjective complaints based solely on a lack of


                                         17
 1   medical evidence to fully corroborate the alleged severity of
 2   pain.”    Burch, 400 F.3d at 680; see also Robbins, 466 F.3d at 883
 3   (“While an ALJ may find testimony not credible in part or in
 4   whole, he or she may not disregard it solely because it is not
 5   substantiated affirmatively by objective medical evidence.”);
 6   Gama v. Colvin, 611 F. App’x 445, 446 (9th Cir. 2015) (when one
 7   reason ALJ gave for discounting plaintiff’s credibility was
 8   erroneous and “only remaining reason . . . was a lack of
 9   objective medical evidence,” “error was not harmless”).      Thus,
10   Plaintiff is entitled to remand on this ground regardless of
11   whether the ALJ was correct that the severity of Plaintiff’s pain
12   allegations was not substantially supported by the objective
13   evidence.
14        B.     Remand for Further Proceedings Is Appropriate
15        When an ALJ errs, as here, the Court “ordinarily must remand
16   for further proceedings.”    Leon v. Berryhill, 880 F.3d 1041, 1045
17   (9th Cir. 2017) (as amended Jan. 25, 2018); see also Harman v.
18   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as amended).      The
19   Court has discretion to do so or to award benefits under the
20   “credit as true” rule.    Leon, 880 F.3d at 1045 (citation
21   omitted).    “[A] direct award of benefits was intended as a rare
22   and prophylactic exception to the ordinary remand rule[.]”      Id.
23   The “decision of whether to remand for further proceedings turns
24   upon the likely utility of such proceedings,” Harman, 211 F.3d at
25   1179, and when an “ALJ makes a legal error, but the record is
26   uncertain and ambiguous, the proper approach is to remand the
27   case to the agency,” Leon, 880 F.3d at 1045 (citing Treichler,
28   775 F.3d at 1105).


                                      18
 1        Here, further administrative proceedings would serve the
 2   useful purpose of allowing the ALJ to give proper consideration
 3   to Plaintiff’s subjective symptom testimony.    See Arredondo v.
 4   Colvin, No. CV 15-01927-RAO, 2016 WL 3902307, at *7 (C.D. Cal.
 5   July 18, 2016) (remand “rather than an award of benefits”
 6   appropriate when only valid reason ALJ gave for discounting
 7   plaintiff’s subjective pain testimony was “lack of supporting
 8   objective evidence”).    If the ALJ chooses to discount Plaintiff’s
 9   subjective symptoms on remand, he can then provide an adequate
10   discussion of the reasons why.   See Payan v. Colvin, 672 F. App’x
11   732, 733 (9th Cir. 2016).   Because of Plaintiff’s recent improved
12   physical functioning in some areas, as noted by the ALJ (see AR
13   29); the documented connection between his physical and emotional
14   conditions (see, e.g., AR 573, 592); and his varying abilities as
15   he healed from two separate accidents separated by two years, the
16   Court has serious doubt as to whether Plaintiff was disabled
17   during any or all of the relevant period.   For this reason, too,
18   remand is appropriate.   See Garrison v. Colvin, 759 F.3d 995,
19   1021 (9th Cir. 2014) (recognizing flexibility to remand for
20   further proceedings when “record as a whole creates serious doubt
21   as to whether the [plaintiff] is, in fact, disabled”).
22         Because the contested medical opinions were based to a
23   large degree on Plaintiff’s subjective symptom statements (see J.
24   Stip. at 7, 8; see also AR 31 (ALJ noting same)) and the ALJ
25   improperly assessed those statements, he should on remand
26   reconsider the weight to give those opinions.   Similarly, he
27   should clarify whether he finds Plaintiff’s alleged depression to
28   be a severe impairment and, if not, explain why not.


                                      19
 1   Accordingly, the Court does not reach those issues.   See Hiler v.
 2   Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand
 3   the case to the ALJ for the reasons stated, we decline to reach
 4   [plaintiff’s] alternative ground for remand.”)
 5   VI.   CONCLUSION
 6         Consistent with the foregoing and under sentence four of 42
 7   U.S.C. § 405(g),11 IT IS ORDERED that judgment be entered
 8   REVERSING the Commissioner’s decision, GRANTING Plaintiff’s
 9   request for remand, and REMANDING this action for further
10   proceedings consistent with this memorandum decision.
11
12   DATED: January 18, 2019
                                   JEAN ROSENBLUTH
13                                 U.S. MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26         11
            That sentence provides: “The [district] court shall have
27   power to enter, upon the pleadings and transcript of the record,
     a judgment affirming, modifying, or reversing the decision of the
28   Commissioner of Social Security, with or without remanding the
     cause for a rehearing.”

                                     20
